Title: From George Washington to Major General Stirling, 27 June 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


                    
                        My Lord
                        English Town [N.J.] 27th June 1778
                    
                    Altho Col. Meade has already signified to you my desire that our present Camp should be minutely reconnoitred—it is a matter of such  serious importance that I cannot forbear repeating to you my wish that yourself aided by General du Portail and some other officers would critically examine the position, all it’s avenues, and the adjacent ground—that in case we should have occasion to make use of it, we may be prepared to avail ourselves of its advantages, and apply the best possible remedy to its defects. I am with great regard Your Lordships most obedt Servt
                    
                        Go: Washington
                    
                    
                        ⟨You will na⟩turally determine the proper places for pickets.
                    
                